Appeal by defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered September 29, 1983, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s position, the trial court did not commit reversible error in admitting into evidence his videotaped confession to the murder of his wife, which was taken at the police precinct following his arrest. In the first instance, defendant’s present challenge to the admissibility of the videotaped confession on the ground that it was tainted by his prior confession which the trial court suppressed, was not raised at the Huntley hearing (People v Huntley, 15 NY2d 72) and thus has not been preserved for appellate review (see, People v Martin, 50 NY2d 1029). In any event, in view of the overwhelming evidence of guilt in the record, any alleged error is clearly harmless (see, People v Crimmins, 36 NY2d 230). On this point, it is noted that defendant shot his wife twice in the head in front of two police officers and a third witness.
We have reviewed defendant’s remaining contentions and find them to be without merit. Titone, J. P., Lazer, Thompson and Rubin, JJ., concur.